Citation Nr: 0727643	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for residuals of a shell fragment wound of the left upper 
arm, with retained foreign body in Muscle Groups V and VI.

2.  Entitlement to an effective date earlier than January 27, 
2005, for the assignment of a 30 percent rating for residuals 
of a shell fragment wound of the left upper arm, with 
retained foreign body in Muscle Groups V and VI.

3.  Entitlement to a disability rating higher than 20 percent 
for diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the claim should be granted.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea, and if so, whether the claim should be granted.

6.  Entitlement to a disability rating higher than 10 percent 
for right lower extremity peripheral neuropathy.

7.  Entitlement to a disability rating higher than 10 percent 
for left lower extremity peripheral neuropathy.

8.  Entitlement to a disability rating higher than 20 percent 
for right upper extremity peripheral neuropathy.

9.  Entitlement to a disability rating higher than 20 percent 
for left upper extremity peripheral neuropathy.

10.  Entitlement to a separate compensable disability rating 
for left radial nerve palsy.  

11.  Entitlement to a compensable disability rating for 
erectile dysfunction.

12.  Entitlement to an effective date earlier than March 8, 
2006, for the grant of special monthly compensation (SMC) for 
loss of use of a creative organ.

13.  Entitlement to a disability rating higher than 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

The Veterans Appeals Control and Locator System (VACOLS) 
indicates that a request for a Travel Board hearing was 
received from the veteran on May 25, 2007.  There is also an 
indication that a temporary file for this veteran is 
maintained at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this case is warranted.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

The RO should schedule the appellant for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his May 2007 request.  
The RO should notify the appellant and his 
attorney of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2006).  After the hearing, the 
claims file (including the temporary file) 
should be returned to the Board in 
accordance with current appellate 
procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


